This court granted leave to appeal from a verdict of $500 in plaintiff's favor for personal injuries arising out of an automobile accident. Shortly after the filing of the original declaration, which alleged ordinary negligence of defendant, defendant filed a petition in bankruptcy listing plaintiff's claim in his schedule of liabilities. Thereupon, by leave of court, plaintiff amended his declaration to charge gross negligence. The question we are asked to decide is whether the jury was correctly allowed to find from the evidence that defendant Nicks was guilty of such wanton misconduct that his liability to plaintiff survived his subsequent discharge in bankruptcy. Concededly, if his conduct was not so reckless and unmindful of consequences as to constitute gross negligence, recovery for simple or ordinary negligence is barred by that discharge.
Plaintiff, Chester Bielawski, was riding as a guest passenger in an automobile owned by John Nalepa and being driven by him in a southerly direction on Jefferson road in Macomb county. As the car crossed the intersection of Sugar Bush road, defendant Nicks, who was coming in the opposite direction on Jefferson road, attempted to overtake a slow moving vehicle which was also traveling north. As defendant turned to his left to pass, he was *Page 404 
squarely in the path of Nalepa's car. The latter, realizing the danger, drove over to the shoulder of the road on his own right side, where he had a right to be. Defendant, apparently expecting Nalepa to remain on the road, and being unable to get into the proper traffic lane, drove completely across the road and struck Nalepa's car on the shoulder of the highway. Plaintiff was thrown through the windshield and sustained lacerations on his face, requiring medical aid and abstinence from work for eight days.
The evidence leaves no doubt that Nalepa was driving in a reasonably careful and prudent manner and was free from any contributory negligence. There is equally no doubt that defendant was driving carelessly. In spite of the fact that it is viewed in plaintiff's favor, the testimony does not, however, support the claim that defendant was guilty of wanton misconduct. Jefferson road, a two-lane thoroughfare, is about 20 feet wide. Near the point of collision it is straight and the view on both sides is clear and uninterrupted. Defendant was driving at a speed variously estimated at from 45 to 60 miles per hour. While this was undoubtedly careless, we have consistently held that mere excessive speed does not constitute gross negligence. Van Blaircum v. Campbell, 256 Mich. 527;Mater v. Becraft, 261 Mich. 477; Fink v. Dasier, 273 Mich. 416. When the two cars were 700 to 1,200 feet apart, Nalepa testified that he saw defendant's car sway in the road, zigzag from side to side, and straddle the center of the highway. This testimony, even if accurate, cannot of itself give rise to any theory of gross negligence. It is not uncommon to drive a car in the middle of the road where no other car is approaching. An automobile traveling 60 miles per hour on *Page 405 
a road only 20 feet wide is hardly likely to hold a perfectly straight line. Of course, it was defendant's duty to resume a proper position on the road when the car in which plaintiff was riding had reasonably approached him; instead, he attempted to pass another car before nearing Nalepa's car. It is clear that Nicks failed to give heed to the oncoming automobile or to the situation in which he was placing himself and the occupants of Nalepa's car. Such action, while negligent, does not constitute wantonness nor wilfulness. Wyma v. Van Anrooy, 260 Mich. 295;LeGroh v. Bennett, 271 Mich. 526.
It is claimed that shortly after the accident defendant admitted that he had taken a drink some time before. Although this was contradicted, it may be assumed to be true. The testimony of all witnesses indicates, however, that defendant was not intoxicated. Furthermore, even intoxication is not necessarily indicative of wilful and malicious misconduct.Bonnici v. Kindsvater, 275 Mich. 304.
Taken independently, none of the individual claims relied on to show appellant's conduct grossly negligent sustains such a conclusion. Nor does the entire record warrant the inference made by the trial judge that, taken in the aggregate, the various phases of defendant's conduct such as speed, manner of driving, et cetera, substantiate the finding of gross negligence. The testimony indicates that appellant was proceeding at a high rate of speed; that he attempted to pass another car without making due allowance for Nalepa's car approaching in the opposite direction; that when he realized he could not pass safely, he sought to avoid a head-on collision by pulling over to the same shoulder toward which Nalepa had sought a place of safety. Defendant's judgment may have been poor; his reaction *Page 406 
to threatened peril unusually slow; his confusion great and his general conduct careless. Such characteristics were not lacking, however, to the operators of motor vehicles inFinkler v. Zimmer, 258 Mich. 336; Willett v. Smith, 260 Mich. 101;  Mater v. Becraft, supra; In re Mueller'sEstate, 280 Mich. 203, and numerous other cases where the absence of gross negligence has been affirmed as a matter of law. There is nothing in the present case which carries it outside of the strict rule laid down in those decisions.
The jury's finding that defendant Nicks was guilty of wanton and wilful misconduct is unsupported by the evidence. The judgment should have been for defendant. It is accordingly reversed, with costs, without new trial.
WIEST, BUSHNELL, SHARPE, and NORTH, JJ., concurred with BUTZEL, C.J.